           Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 1 of 14
SUBJECT TO PROTECTIVE ORDER


                                           · 1 of   5 -·



                              FEDERAL BUREAU OF INVESTIGATION
                                                                             Date of entry
                                                                                             02/1011/2017

                         DRAFT DOCUMENT/DELIBERATIVE MATERIAL
 Do not disseminate outside   the   FBI   without   the    permission   of     the      originator
 or program manager.



                 On January 24, 2017, Deputy Assistant Director (DAD) Peter
         P. Strzok II and                     , interviewed United States
         (U.S.) National Security Advisor Michael T. FLYNN, date of birth
         (DOB)                   , at his office at the White House. After
         being advised of the identities of the interviewing agents and the
         nature of the interview, FLYNN provided the following information:

     -            FLYNN’'s first          invitation       to Russia          occurred when             he      was
     the
            Director of the Defense Intelligence Agency (DIA).   FLYNN was the
         first DIA Director to be invited to GRU headquarters.      During
         that four day trip in 2013, he participated in a leadership
         development program at GRU (Russian Military Intelligence)
         headquarters.          FLYNN received proper authorization within
         the U.S. Government prior to conducting the trip. FLYNN could not
         recall if he met Russia’s Ambassador to the United States, Sergey
         Ivanovich KISLYAK, during this trip.                HeFLYNN
         described the Russians as very appreciative of his visit.
                During this trip to Russia as DIA Director, FLYNN first met
         the then -GRU Director Igor SERGUN. Following the trip, FLYNN and
         SERGUN continued official their relationship on at least one
         occasion through video teleconference (VTC) and were planning a
         visit for SERGUN to travel to the United States on February 28,
         2014. Russia invaded Crimea in the weeks prior to SERGUN's planned
         trip, SERGUN's trip was cancelled, and FLYNN had no further
         contact with the GRU Director.       FLYNN described SERGUN as being
         akin tohaving common ground with FLYNN in that they had similar
         backgrounds, their sons were the same age, and they had a
         connection in fighting terrorism. SERGUN had scars from Chechnya
         and they shared stories about Afghanistan. FLYNN stated he called
         Ambassador KISLYAK following SERGUN's death in




                                                                                             DOJSCO-700022303
               Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 2 of 14



FD-302"(Rev. 05-08-10)




                             Michael Flynn                ,Ou   01/24/2017   Page   2 of 5
           Lebanon early last year to express his condolences.        FLYNN described


SERGUN wasas someone the U.S. could work with.  FLYNN said he was not really
part of the TRUMP campaign at the time of histhis call to KISLYAK.

          -         FLYNN stated his second trip to Russia, after he left
          U.S. government service, had received so much press attention
          that “it [was] unbelievable."       As background, FLYNN explained
          that he was never paid directly by media entities, however, he
          hashad been a contributor on a variety of media entities including
          Al Jazeera, Russia Today (RT), SKYSky, and MSNBC. FLYNN received a
          request byfrom his speakers bureau, Leading Authorities (LAI),
          to speak about Middle East issues at the RT 10th Anniversary
          reception in Moscow. FLYNN was paid for the speech by LAI (who
           took what FLYNN estimated to be a 25 percent fee), who paid FLYNN's
           fee. . FLYNN did not know from whom LAI received payment.
                    FLYNN met with KISLYAK at the Russian Ambassador's residence
           next to the University Club prior to this trip to Russia.
                    ItThe visit was a courtesy call to the Ambassador prior to
           his trip, and FLYNN took his son with him to this meeting.        The
           meeting occurred in the mid-afternoon. In addition, FLYNN received
           a DIA threat briefing prior to the travel.

          -              Prior to the Presidential inauguration, FLYNN said
           he spoke to multiple representatives in each of approximately
           thirty countries' representatives and multiplepeople in each
           country. The ''governments.                                  FLYNN
           stated the only'' exception to that practice was Russia, in that
           FLYNN has had substantive conversations only with KISLYAK, and
           no other members of the Government of Russia.                FLYNN's
           interest in Russia was as a common partner in the war on terror.

           FLYNN does not know if PUTIN and TRUMP will get along, but it is
           FLYNN’s job to figure out paths to work with Russia to fight
           terrorism. FLYNN named the primary threats to the U.S. as the “four
           plus one:” China, Russia, Iran, North Korea and ISIS.   FLYNN stated
           if the U.S.     could neutralize one of the four, or even better, to
           leverage their cooperation fighting a common enemy such as
           terrorism, that would be a success for U.S. national security.

          -        Sometime prior to Christmas, 2016, the Russian Ambassador
          to Turkey was assassinated. FLYNN called KISYLAK the next day to
          say he was sorry and to reinforce that terrorism was theirour
          common problem.                  FLYNN noted that it was a short
          call, and "that was it.” On Christmas Day, a Russian military plane
          crashed and killed all on board to include what was the equivalent
          to the "Russian USO;" it
 Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 3 of 14


was the same Russian choir that sang at the RT event. FLYNN called
KISYLAK to pass his condolences, as his intent was to try to keep
the relationship with KISLYAK going.       I don't remember this:
FLYNN expanded that he has no particular affinity tofor Russia
and, but that KISLYAK iswas his


                                                            DOJSC0-700022304
             Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 4 of 14


fD 302a(Rev 05-08-10


                                Michael Flynn                0n
                               ----------------·                  01/:24/2017   Page   3.of 5


           counterpart.], and maintaining trusted relationships within
           foreign governments is important.

           Shortly after Christmas, 2016, FLYNN took a vacation to       the
           Dominican Republic with his wife.       On December 28th, KISYLAK
           sent FLYNN a text stating, "Can you call me?"       FLYNN noted
           cellular reception was poor and he was not checking his phone
           regularly, and consequently did not see the text until
           approximately 24 hours later.     Upon seeing the text, FLYNN
           responded that he would call in 15-20 minutes, and he and KISLYAK
           subsequently spoke. The Dominican Republic was one hour ahead
           of the time in Washington, D.C. During the call, KISYLAK, asked
           FLYNN to set-up a VTC between President-elect TRUMP and Russian
           President PUTIN on January 21st. In addition, FLYNN and
           KISLYAK discussed the U.S. sending an observer to a terrorism
           conference in Astana, Kazakhstan, that would be attended by
           Russia, Turkey, Iran and Syrian opposition groups.
           FLYNN stated he did not respond back to KISYLAK about the conference
           until probably this week. FLYNN did not make the decision on who
           would represent the U.S. until the 20th or 21st of January, and
           finally determined an observer from the U.S. Embassy in Astana would
           attend. FLYNN expanded to interviewing agentsnoted that while Russia
           wanted to take the lead for peace in the Middle East, but the U.S.
           needed to be the leader, particularly to keep Turkey under the
           U.S.’s wing. FLYNN notedadded there was a complete lack of
           engagement from the prior administration.

           FLYNN was-       The interviewing agents asked FLYNN if he had
             any other text, email,text, or personal meetings with
             KISLYAK or other: Russians.
           FLYNN volunteered that after the election, he had a closed door
           meeting with KISLYAK,KISYLAK and Jared KUSHNER at Trump Tower in
           New York City. KISLYAK was in New York to meet with his diplomats,
           and the three had a relatively sensitive meeting.         FLYNN was
           a late addition to the meeting and did not participate in setting
           it up. FLYNN believed the meeting took place before Thanksgiving
           but was unsure of the date. FLYNN explained that other meetings
           between the TRUMP campaignteam and various foreign countries took
           place prior to the inauguration, and were sensitive inasmuch as
           many countries did not want the then-current administration to know
           about them. There were no personal relationships between the
           leaders of many countries and the prior administration. FLYNN
           stated that he and personnel from the incoming administration met
           with many countries “to set expectations for them, and the
           expectations were set very high."

       -                   FLYNN was asked  by theThe interviewing agents asked
                       FLYNN if he recalled any discussions with KISLYAK about a
                       United Nations (UN) vote
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 5 of 14




                                                          DOJSCO-700022305
            Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 6 of 14



=302•(Rev OS--08-10)




                          M ic h a e l F l y n n       .on 01/24/2017   ,Page   4 of   5
          surrounding the issue of Israeli settlements. FLYNN
          commentedquickly responded, "Yes, good reminder." On the 22nd of
          December, FLYNN called a litany of countries to include, Israel,
          the UK, Senegal, Egypt, maybe France and maybe KISLYAK. Part of the
          reason for FLYNN's calls was to conduct an exercise to see how
          fast hethe incoming administration could get someone on the line.
          FLYNN equatedlikened it to a battle drill to see who the
          administration could reach in a crisis. ThisThe exercise which was
          conducted at the campaign's GSA transition building on 18th and I
          Streetsstreets N.W., which FLYNN described as a somewhat chaotic
          environment. FLYNN stated he conducted these calls to attempt: to
          get a sense of where countries stood on the UN vote, specifically,
          whether they intended to vote or abstain.

          FLYNN was asked byThe interviewing agents asked FLYNN if he made any
          request of KISLYAK to vote in a particular way or    take any
          action. FLYNN stated he did not.        FLYNN stated he did not
          believe his calls to the various countries would- change anything.
          FLYNN recalled there needed to be a certain number of abstention
          votes to alter the outcome, and that having looked at the math at
          the time, he knew itcould not be achieved.    FLYNN said 14
          countries were voting, and had a recollection of the number of five
          votes being important. In the end, only the U.S. abstained,. FLYNN
          stated his calls were about asking where countries would stand on a
          vote, not any requests of, "hey if you do this."

         FLYNN was asked byThe interviewing agents asked FLYNN if he made any
         comment to KISLYAK about voting in a certain manner, or slowing down
         the vote.vote, or if KISLYAK described any Russian response to a
         request by FLYNN. FLYNN answered, "No." ” FLYNN continued
         thatstated the conversations were along the lines of where do you
         stand, and what's your position.
         FLYNN heard through other channels that Egypt didn't like the vote,
         and believed the 8gyptiansEgyptians of their own accord delayed the
         vote a clay of their own accordday.     FLYNN again stated that he
         appreciated the interviewing agents reminding him that he had
         another conversation with KISLYAK.

         FLYNN was asked byThe interviewing agents asked FLYNN if he recalled
         any conversation with KISLYAK surrounding the expulsion of Russian
         diplomats or closing of Russian representationsproperties in
         response to Russian hacking activities surrounding the election.
         FLYNN saidstated that he did not. FLYNN again seatedreiterated his
         conversation was about the PUTIN/TRUMP VTC and the "Astana thing"
         (the Kazakhstan conference described earlier).      FLYNN noted he
         was not aware of the then-upcoming actions as he did not have
         access to television reporting news
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 7 of 14
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 8 of 14
  Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 9 of 14




Total changes                       223
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 10 of 14
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 11 of 14
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 12 of 14
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 13 of 14
Case 1:17-cr-00232-EGS Document 129-13 Filed 10/24/19 Page 14 of 14
